United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41146
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERTO GUZMAN RODRIGUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:01-CR-1315-ALL
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Roberto Guzman Rodriguez was sentenced to an 18-month term

of imprisonment following the revocation of a term of supervised

release imposed as part of a 2001 sentence for possession of

marijuana with intent to distribute.   Rodriguez argues on appeal

that his sentence constitutes plain error because it was based on

an incorrect calculation of the advisory Sentencing Guidelines

and further argues that the district court plainly erred by not

specifically addressing the 18 U.S.C. § 3553(a) factors during

the sentencing hearing.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41146
                                 -2-

     To establish reversible plain error, Rodriguez must identify

a clear or obvious error that affected his substantial rights.

United States v. Olano, 507 U.S. 725, 731-37 (1993).     Even if

Rodriguez establishes these factors, we retain the discretion

whether to correct the error and will generally do so only if the

error “affects the fairness, integrity, or public reputation of

judicial proceedings.”    United States v. Castillo, 386 F.3d 632,

636 (5th Cir.), cert. denied, 543 U.S. 1029 (2004).

     Although it is undisputed that Rodriguez’s sentence is the

result of a misapplication of the Sentencing Guidelines, he has

failed to show that the error affected his substantial rights.

Rodriguez’s revocation sentence was within the three-year

statutory maximum sentence authorized upon revocation.     See

18 U.S.C. § 3583(e)(3); 21 U.S.C. § 841(b)(1)(B)(vii).

     The district court determined that Rodriguez testified

falsely at the sentencing hearing and that his self-serving

testimony constituted perjury and obstruction of justice.    It is

implicit from the court’s comments at the sentencing hearing that

the court considered the § 3553(a) factors in arriving at an

appropriate sentence.    § 3553(a); see United States v. Gonzalez,

250 F.3d 923, 930 (5th Cir. 2001).   Rodriguez has therefore

failed to demonstrate that his revocation sentence constitutes

reversible plain error.   Moreover, because the 24-month sentence

is within the statutory maximum, it was not unreasonable.        United

States v. Boykin, No. 05-50704, 2006 WL 616031 at *1 (5th Cir.),
                          No. 05-41146
                               -3-

cert. denied, 127 S. Ct. 153 (U.S. Oct. 02, 2006) (unpublished).

     AFFIRMED.